Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application/Preliminary Amendment
This action is in response to Applicant’s filing on 30 September 2020. Claims 1-20 were previously pending.
The preliminary amendment filed 8 February 2022 has been entered. Claims 1, 4, 7, 8, 13, 15, 17, and 20 have been amended according to Applicant’s amendments. No new claims have been added. No claims have been cancelled. 
Accordingly, claims 1-20 remain pending and under consideration.

Information Disclosure Statement
The multiple information disclosure statements (IDS) submitted on 21 October 2021 and one single IDS submitted on 25 April 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1, 8, and 15 and dependent claims 2-7, 9-12, and 18 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. The claims recite a method of translating an address from a first address space to a second address space, as in independent claims 1 and 15 and recite receiving a plurality of portions of data, assigning a non-reused address of an address space to the data, and writing the plurality of portions of data to memory, as in independent claim 8. 
The limitations of translating a first address in a first address space to a second address in a second address space, as in claims 1 and 15, and assigning a non-reused address of an address space to the data, as in claim 8, under its broadest reasonable interpretation, covers performance of the limitations entirely in the mind but for the recitation of generic computer components (i.e. storage medium, memory and non-volatile solid-state memory). That is, other than reciting a memory, nothing in the claim elements precludes the steps from practically being performed in the mind. In this instance, a first address in a first address space is translated to a second address in a second address space, as in claims 1 and 15, and assigning a unique address from an address space, as in claim 8. If a claim limitation under its broadest reasonable interpretation covers performing of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of  “a storage medium”, , claim 8 recites the additional elements of “the non-volatile stolid-state memory”, “memory”, “receiving” step, and “writing” step, and claim 15 recites the additional elements of “a storage cluster”, “a plurality of storage nodes”, “non-volatile solid-state memory”, “flash memory”, “a controller”, and “a storage medium”, , which are recited at a high level of generality (i.e. generic computer components performing generic computer functions), such that they amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the “receiving” and “writing” step of claim 8 are mere data gathering and output which amounts to insignificant extra-solution activity (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on performing the abstract idea entirely in the mind. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a storage medium”, as in claim 1, the additional elements of “the non-volatile stolid-state memory”, “memory”, as in claim 8, and the additional elements of “a storage cluster”, “a plurality of storage nodes”, “non-volatile solid-state memory”, “flash memory”, “a controller”, and “a storage medium”, as in claim 15  amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Further, the additional elements of the “receiving” and “writing” step of claim 8 are directed to “receiving or transmitting data over a network” and “storing and retrieving information in memory”, which the courts have found to be well-understood, routine, and conventional activities (See MPEP 2106.05(d)(II)).  Thus the claims are not patent eligible.
Additionally, dependent claims 2-7, 9-12, and 18 recite “tracking”, “assigning” “allocating”, “writing”, “each address…increased”, “translating”, “translating”, “translating”, “receive” steps that covers performance of the limitation entirely in the mind but for the recitation of generic computer components, or else include additional functional elements which do not provide a practical application of the mental process. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and therefore are also patent ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 7 recites the limitation of “the non-reused range of the second address range”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the “non-reused range” of the second address range has been interpreted as simply the entire second address range in order for the claim limitations to make sense – the entirety of the second address range is ever increasing. 
Regarding claim 8, the limitations “where the range of the non-reused addresses having a range that exceeds application of the non-reused addresses in a lifespan of the non-volatile solid-state memory” renders the claim indefinite because it is unclear how the range of non-reused addresses can have a range greater than the application of the non-reused addresses over the lifespan of the memory. The range of the non-reused addresses must have some set range over the lifespan of the memory and therefore it is unclear how the range of addresses can have a set value while simultaneously exceeding the set value. For purposes of examination, the claim is being interpreted such that the non-reused addresses have a range which is at least one address larger than what can be assigned over the lifespan of the memory such that the addresses are not reused.
Claim 8 also recites the limitation of “the non-volatile solid-state memory”. There is insufficient antecedent basis for this limitation in the claim. Claim 8 also recites writing the plurality of portions of data “to memory”. It is unclear if the memory that is recited as the last limitation of the claim is the same as the non-volatile solid-state memory, or some other memory.
For purposes of examination, the “memory” recited as the last limitation is being interpreted as the being the same as the non-volatile solid-state memory improperly introduced earlier in the claim.
Any dependent claims rejected but not specifically addressed above are rejected by virtue of their dependence on rejected base claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the U.S. Patent No. 10817431. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are fully disclosed by, and therefore anticipated by, claims 1-20 of US Patent No. 10817431. Additionally, many of the dependent claims of the instant application have corresponding dependent claims with identical or near identical claim limitation wording. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10114757. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are fully disclosed by, and therefore anticipated by, claims 1-20 of US 10114757. Additionally, many of the dependent claims of the instant application have corresponding dependent claims with identical or near identical claim limitation wording.
Claims 1-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9110789. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are fully disclosed by, and therefore anticipated by, claims 1-20 of US 9110789. Additionally, many of the dependent claims of the instant application have corresponding dependent claims with identical or near identical claim limitation wording
Claims 1-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8868825. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are fully disclosed by, and therefore anticipated by, claims 1-20 of US 8868825. Additionally, many of the dependent claims of the instant application have corresponding dependent claims with identical or near identical claim limitation wording

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Manning et al (US 20120179853 A1, hereinafter Manning) in view of Iyer et al (US 2010/0217952 A1, hereinafter Iyer).
Regarding claim 1, Manning discloses a method, comprising: translating a first address associated with a segment of data in a first address space, to a second address associated with the segment of the data in a second address space (See Manning, [0011] & [0029], disclosing a plurality of tables used for mapping a logical address, in a logical address space, to a physical address associated with a data segment, the data segment stored in the storage array, the physical address in a physical address space), wherein addresses in the second address space have a range that satisfies an expected address range to be applied during a lifespan of a storage medium storing the data (See Manning, [0011], disclosing a memory array and controller associated with a range of physical and logical addresses for use with the device and therefore necessarily must satisfy any range requirements for so long as the device is operational during its lifespan).
Manning does not disclose wherein the first address includes an inode number identifying an authority owning the segment of the data.  
However, Iyer discloses wherein the first address includes an inode number identifying an authority owning the segment of the data (See Iyer, [0053] disclosing the block based file system with each block having a unique storage system address with an assigned inode number which may comprise a data structure used to store information about a file such as ownership of the file).
Manning and Iyer are analogous art as they are both directed to improved storage addressing techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the flash memory address translation of Manning with the inode number of Iyer as it allows for storage of additional information about the file to be easily stored together and structured for search (See Iyer [0053] disclosing the use of an inode allows for structured storage of additional file information such as access permissions, file size, block locations of the file).

Regarding claim 2, Manning in view of Iyer disclosed the method of claim 1 as described hereinabove. Iyer further discloses wherein the segment of the data is associated with an inode, which in turn is associated with a medium address (See Iyer, [0053], disclosing 4kb data blocks having an associated file having a unique storage system address, each file having a unique inode number and associated inode, where the inode includes ownership information and block locations, or in other words, medium/physical addresses). 

Regarding claim 3, Manning in view Iyer disclosed the method of claim 1 as described hereinabove. Manning further discloses tracking the first address and the second address in an address translation table (See Manning, [0029], disclosing the memory device includes three tables for mapping a logical address to a physical address associated with memory cells).  

Claims 4, 5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Manning et al (US 20120179853 A1, hereinafter Manning) in view of Iyer et al (US 2010/0217952 A1, hereinafter Iyer) further in view of Riddle et al (US20120017037, hereinafter Riddle).
Regarding claim 4, Manning in view of Iyer disclosed the method of claim 1 as described hereinabove. Neither Manning nor Iyer further discloses assigning a non-reused range of the second address space to each of a plurality of non-volatile solid-state storage devices. 
However, Riddle discloses assigning a non-reused range of the second address space to each of a plurality of non-volatile solid-state storage devices (See Riddle, Fig. 3, disclosing an address range assigned to each node, each address range of each node combining into the shared address space 280 and [0052], having DBMS executing in shared address space 280 allows the program to see just one address space, or in other words, addresses are non-reused otherwise the same address would map to different locations potentially having conflicting data). 
Manning, Iyer, and Riddle are analogous art as they are all directed to improved data storage management techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the flash memory translation of Manning and Iyer with the shared address space of Riddle as it allows for programs to see just one address space and simplifying programs executing in the space (See Riddle, [0052]).

Regarding claim 5, Manning in view of Iyer disclosed the method of claim 1 as described hereinabove. Neither Manning nor Iyer further discloses allocating a range of addresses of the second address space in the non-volatile solid-state storage without synchronization with other non-volatile solid-state storages in a storage cluster that includes the non-volatile solid-state storage.  
However, Riddle discloses allocating a range of addresses of the second address space in the non-volatile solid-state storage without synchronization with other non-volatile solid-state storages in a storage cluster that includes the non-volatile solid-state storage (See Riddle, [0050], disclosing the shared address space is simply the sum of one or more unsynchronized partitions provided by each node).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the flash memory translation of Manning and Iyer with the shared address space of Riddle as it allows for programs to see just one address space and simplifying programs executing in the space (See Riddle, [0052]).

Regarding claim 8, Manning discloses a method, comprising: receiving a plurality of portions of data for storage (See Manning, [0020], disclosing each row of memory can include (store) one or more physical pages of data), 
assigning to each of the plurality of portions of user data one of a plurality of addresses of an address space (See Manning, [0024], disclosing the use of virtual page numbers to identify the addressing of stored data), the addresses having a range that exceeds application of the  addresses in a lifespan of the non-volatile solid-state memory (See Manning, [0011], disclosing a memory array and controller associated with a range of physical and logical addresses for use with the device and therefore necessarily must satisfy any range requirements for so long as the device is operational during its lifespan); and 
writing each of the plurality of portions of data to memory (See Manning, [0020], disclosing each row of memory can include (store) one or more physical pages of data).  
Manning does not disclose each data portion associated with an authority having ownership for respective portion. 
However, Iyer discloses each data portion associated with an authority having ownership for respective portion (See Iyer, [0053] disclosing the block based file system with each block having a unique storage system address with an assigned inode number which may comprise a data structure used to store information about a file such as ownership of the file).
Manning and Iyer are analogous art as they are both directed to improved storage addressing techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the flash memory address translation of Manning with the inode number of Iyer as it allows for storage of additional information about the file to be easily stored together and structured for search (See Iyer [0053] disclosing the use of an inode allows for structured storage of additional file information such as access permissions, file size, block locations of the file).
Neither Manning nor Iyer discloses the addresses are non-reused addresses. 
However, Riddle discloses the addresses are non-reused addresses (See Riddle, Fig. 3, disclosing an address range assigned to each node, each address range of each node combining into the shared address space 280 and [0052], having DBMS executing in shared address space 280 allows the program to see just one address space, or in other words, addresses are non-reused otherwise the same address would map to different locations potentially having conflicting data). 
Manning, Iyer, and Riddle are analogous art as they are all directed to improved data storage management techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the flash memory translation of Manning and Iyer with the shared address space of Riddle as it allows for programs to see just one address space and simplifying programs executing in the space (See Riddle, [0052]).

Regarding claim 9, Manning in view of Iyer, further in view of Riddle disclosed the method of claim 8 as described hereinabove. Iyer further discloses translating file paths of the plurality of portions of user data to inode identifiers (IDs) of the plurality of portions of user data (See Iyer, [0053], disclosing the file system layer assigns an inode number and an associated inode for each file including information regarding the block locations of the file).  

Regarding claim 10, Manning in view of Iyer, further in view of Riddle disclosed the method of claim 8 as described hereinabove. Iyer further discloses translating medium addresses of the plurality of portions of user data to segment addresses of the plurality of portions of user data in a segment address space, wherein the address space includes the segment address space (See Manning, [0011] & [0029], disclosing a plurality of tables which map logical addresses associated with data segments, in a logical (segment) address space, to physical addresses associated with the data segments, the data segments stored in the storage array, the physical addresses in a physical address space).  

Regarding claim 11, Manning in view of Iyer, further in view of Riddle disclosed the method of claim 8 as described hereinabove. Iyer further discloses translating segment addresses of the plurality of portions of user data into physical flash memory locations in the non-volatile solid-state memory (See Iyer, [0053], disclosing 4kb data blocks having an associated file having a unique storage system address, each file having a unique inode number and associated inode, where the inode includes ownership information and block locations, or in other words, medium/physical address locations in the physical memory). Manning further discloses wherein writing each of the plurality of portions of user data to the non-volatile solid-state memory includes writing the plurality of portions of user data into flash memory according to the physical flash memory locations (See Manning, [0020], disclosing each row of flash memory can include (store) one or more physical pages of data, or in other words storing user data to flash based on the physical constraints of the flash memory locations).  

Regarding claim 12, Manning in view of Iyer, further in view of Riddle disclosed the method of claim 8 as described hereinabove. Iyer further discloses translating inode identifiers (IDs) of the plurality of portions of user data to medium addresses of the plurality of portions of user data in a medium address space (See Iyer, [0053], disclosing 4kb data blocks having an associated file having a unique storage system address, each file having a unique inode number and associated inode, where the inode includes ownership information and block locations, or in other words, medium/physical addresses), wherein the inode ID identifies the authority having ownership for the respective portion (See Iyer, [0053] disclosing the block based file system with each block having a unique storage system address with an assigned inode number which may comprise a data structure used to store information about a file such as ownership of the file).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Manning et al (US 20120179853 A1, hereinafter Manning) in view of Iyer et al (US 2010/0217952 A1, hereinafter Iyer), further in view of Cohen (US 2014/0208003 A1, hereinafter Cohen).
Regarding claim 6, Manning in view of Iyer disclosed the method of claim 1 as described hereinabove. Neither Manning nor Iyer further discloses -2-writing information relating to the second address to a header of a flash page in a flash memory of non-volatile solid-state storage.  
However, Cohen discloses writing information relating to the second address to a header of a flash page in a flash memory of non-volatile solid-state storage (See Cohen, [0070], disclosing converting mapping unit addresses, local memory addresses and lengths, into a series of headers to be written to a flash page as a header portion of the flash page).
Manning, Iyer, and Cohen are analogous art as they are each directed to improved data storage translation techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the flash memory address translation of Manning and Iyer with flash page header information of Cohen as it advantageously allows for a small number of commands to transfer the data to the nonvolatile memory (See Cohen, [0070]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Manning et al (US 20120179853 A1, hereinafter Manning) in view of Iyer et al (US 2010/0217952 A1, hereinafter Iyer), further in view of Shiwalkar et al (US 20130191582 A1, hereinafter Shiwalkar).
Regarding claim 7, Manning in view of Iyer disclosed the method of claim 1 as described hereinabove. Neither Manning nor Iyer further discloses wherein the non-reused range of the second address range comprises each address of the second address range being increased from a previous address.  
However, Shiwalkar discloses wherein the non-reused range of the second address range comprises each address of the second address range being increased from a previous address (See Shiwalkar, [0035] disclosing writing to SSD sequentially with respect to the memory space of the SSD and in an order of increasing addresses in the address space).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the flash memory address translation of Manning and Iyer with the sequential addressing of Shiwalkar as storage system performance can be improved as data can be stored more compactly on flash reducing the amount of block erases needed to free up additional space

 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Manning et al (US 20120179853 A1, hereinafter Manning) in view of Iyer et al (US 2010/0217952 A1, hereinafter Iyer), further in view of Riddle et al (US20120017037, hereinafter Riddle), and further in view of Shiwalkar et al (US 20130191582 A1, hereinafter Shiwalkar).
Regarding claim 13, Manning in view of Iyer, further in view of Riddle disclosed the method of claim 8 as described hereinabove. None of Manning, Iyer, or Riddle discloses erasing a block of pages of a flash memory in the memory, wherein the writing each of the plurality of portions of user data includes writing individual pages in an order within a single erased block according to the addresses of the address space.  
However,  Shiwalkar further discloses erasing a block of pages of a flash memory in the memory (See Shiwalkar, [0005], disclosing flash inherently requires block based erases),
wherein the writing each of the plurality of portions of user data includes writing individual pages in an order within a single erased block according to the addresses of the address space (See Shiwalkar, [0035], disclosing writing to SSD sequentially with respect to the memory space of the SSD and in an order of increasing addresses in the address space).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the multi-node flash memory address translation of Manning, Iyer, and Riddle with the sequential addressing of Shiwalkar as storage system performance can be improved as data can be stored more compactly on flash reducing the amount of block erases needed to free up additional space.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Manning et al (US 20120179853 A1, hereinafter Manning) in view of Iyer et al (US 2010/0217952 A1, hereinafter Iyer), further in view of Riddle et al (US20120017037, hereinafter Riddle), and further in view of Nelson et al (US20040068637 A1, hereinafter Nelson).
Regarding claim 14, Manning in view of Iyer, further in view of Riddle disclosed the method of claim 8 as described hereinabove. None of Manning, Iyer, or Riddle discloses storing, in the memory, a snapshot of a version of the user data, the snapshot including reference to the addresses of the address space as associated with the version of the user data.  
However, Nelson discloses storing, in the memory, a snapshot of a version of the user data, the snapshot including reference to the addresses of the address space as associated with the version of the user data (See Nelson, [0035], disclosing a snapshot operation includes a pointer that refers to the physical storage location of the unmodified original data which was snapped).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the multi-node flash memory address translation of Manning, Iyer, and Riddle with the snapshot storage of Nelson as it allows for the restoration of the storage system to a known good point in time after system failures. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Riddle et al (US20120017037, hereinafter Riddle) in view of Manning et al (US 20120179853 A1, hereinafter Manning), further in view of Iyer et al (US 2010/0217952 A1, hereinafter Iyer).
Regarding claim 15, Riddle discloses a storage cluster, comprising: a plurality of storage nodes (See Riddle, Fig. 3, disclosing nodes A-N, each having a respective address space as part of shared address space 280, each node having flash memory 24 and ), each of the plurality of storage nodes having non-volatile solid-state memory for storage of user data (See Riddle, Fig. 3 and [0049], disclosing a shared memory space distributed across flash memory in many nodes), the non-volatile solid-state memory comprising: 
a flash memory, configurable to store user data (See Riddle, Fig. 3, disclosing Flash memory 24 and [0049], “flash memory in many nodes”); and 
a controller coupled to the flash memory and configured to perform actions (See Riddle,  [0069], disclosing hardware flash controllers 104 controlling access to flash memory 102).
Riddle does not disclose the controller -4-translating a first address associated with a segment of data in a first address space, to a second address associated with the segment of the data in a second address space, wherein addresses in the second address space have a range that satisfies an expected address range to be applied during a lifespan of a storage medium storing the data, and wherein the first address includes an inode number identifying an authority owning the segment of the data.  
However, Manning discloses the controller -4-translating a first address associated with a segment of data in a first address space, to a second address associated with the segment of the data in a second address space (See Manning, [0011] & [0029], disclosing a plurality of tables used for mapping a logical address, in a logical address space, to a physical address associated with a data segment, the data segment stored in the storage array, the physical address in a physical address space), wherein addresses in the second address space have a range that satisfies an expected address range to be applied during a lifespan of a storage medium storing the data (See Manning, [0011], disclosing a memory array and controller associated with a range of physical and logical addresses for use with the device and therefore necessarily must satisfy any range requirements for so long as the device is operational during its lifespan).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the shared address space of Riddle with the address translation of Manning as a flash translation layer allows for simplified programming by mapping logical addresses associated with a data entry to a physical address in the flash memory (See Manning [0004]).
Neither Riddle nor Manning discloses wherein the first address includes an inode number identifying an authority owning the segment of the data.  
However, Iyer discloses wherein the first address includes an inode number identifying an authority owning the segment of the data (See Iyer, [0053] disclosing the block based file system with each block having a unique storage system address with an assigned inode number which may comprise a data structure used to store information about a file such as ownership of the file).
Riddle, Manning and Iyer are analogous art as they are each directed to improved storage addressing techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the node-based flash memory address translation of Riddle and Manning with the inode number of Iyer as it allows for storage of additional information about the file to be easily stored together and structured for search (See Iyer [0053] disclosing the use of an inode allows for structured storage of additional file information such as access permissions, file size, block locations of the file).

Regarding claim 16, Riddle in view of Manning, further in view of Iyer disclosed the storage cluster of claim 15 as described hereinabove.  Manning further discloses the flash memory further configured to store a mapping table that relates assigned virtual allocation units of segments of the data to physical storage locations in the flash memory (See Manning, [0029], disclosing the memory device includes three tables for mapping a logical address to a physical address associated with memory cells).  

Regarding claim 17, Riddle in view of Manning, further in view of Iyer disclosed the storage cluster of claim 15 as described hereinabove. Riddle further discloses wherein: a range of virtual, non-reused allocation units in the address space is assigned to the non-volatile solid-state storage (See Riddle, Fig. 3, disclosing an address range assigned to each node, each address range of each node combining into the shared address space 280 and [0052], having DBMS executing in shared address space 280 allows the program to see just one address space, or in other words, addresses are non-reused otherwise the same address would map to different locations potentially having conflicting data), wherein the non-volatile solid-state storage is configured to allocate virtual allocation units within the range of virtual allocation units assigned to the non-volatile solid-state storage without synchronization with others of the plurality of non- volatile solid-state storages (See Riddle, [0050], disclosing the shared address space is simply the sum of one or more unsynchronized partitions provided by each node).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Riddle et al (US20120017037, hereinafter Riddle) in view of Manning et al (US 20120179853 A1, hereinafter Manning), further in view of Iyer et al (US 2010/0217952 A1, hereinafter Iyer), and further in view of Yang et al (US 2010/0191896 A1, hereinafter Yang).
Regarding claim 18, Riddle in view of Manning, further in view of Iyer disclosed the storage cluster of claim 15 as described hereinabove. None of Riddle, Manning, or Iyer further discloses a non-volatile random-access memory (NVRAM) coupled to the controller and configured to receive the plurality of portions of user data.  
However, Yang discloses a non-volatile random-access memory (NVRAM) coupled to the controller and configured to receive the plurality of portions of user data (See Yang, Fig. 2, disclosing MRAM buffer as part of SSD controller 20 and [0021], a non-volatile MRAM cache buffer memory).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the node-based flash memory address translation of Riddle, Manning, and Iyer with the MRAM buffer of Yang as system reliability can be improved by preventing data loss in the event of power failure.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Riddle et al (US2012/0017037, hereinafter Riddle) in view of Manning et al (US 2012/0179853 A1, hereinafter Manning), further in view of Iyer et al (US 2010/0217952 A1, hereinafter Iyer), further in view of Cohen (US 2014/0208003 A1, hereinafter Cohen).
Regarding claim 19, Riddle in view of Manning, further in view of Iyer disclosed the storage cluster of claim 15 as described hereinabove. None of Riddle, Manning, or Iyer discloses the flash memory further configured to store a header in a flash page, the header having information relating to the one of a plurality of virtual allocation units and a corresponding one of the segments of the data stored in the flash page.  
However, Cohen discloses the flash memory further configured to store a header in a flash page, the header having information relating to the one of a plurality of virtual allocation units and a corresponding one of the segments of the data stored in the flash page (See Cohen, [0070], disclosing converting mapping unit addresses, local memory addresses and lengths, into a series of headers to be written to a flash page as a header portion of the flash page).
Riddle, Manning, Iyer, and Cohen are analogous art as they are each directed to improved data storage translation techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the node-based flash memory address translation of Riddle, Manning and Iyer with flash page header information of Cohen as it advantageously allows for a small number of commands to transfer the data to the nonvolatile memory (See Cohen, [0070]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Riddle et al (US2012/0017037, hereinafter Riddle) in view of Manning et al (US 2012/0179853 A1, hereinafter Manning), further in view of Iyer et al (US 2010/0217952 A1, hereinafter Iyer), and further in view of Shiwalkar et al (US 2013/0191582 A1, hereinafter Shiwalkar).
Regarding claim 20, Riddle in view of Manning, further in view of Iyer disclosed the storage cluster of claim 15 as described hereinabove. None of Riddle, Manning, or Iyer discloses the controller configured to erase blocks of pages in the flash memory and configured to write pages within an erased block in an order according to virtual allocation units assigned to the segments of the data in the pages being written. 
However, Shiwalkar further discloses the controller configured to erase blocks of pages in the flash memory (See Shiwalkar, [0005], disclosing flash inherently requires block based erases) and configured to write pages within an erased block in an order according to virtual allocation units assigned to the segments of the data in the pages being written (See Shiwalkar, [0035], disclosing writing to SSD sequentially with respect to the memory space of the SSD and in an order of increasing addresses in the address space).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the multi-node flash memory address translation of Riddle, Manning, and Iyer with the sequential addressing of Shiwalkar as storage system performance can be improved as data can be stored more compactly on flash reducing the amount of block erases needed to free up additional space.

EXAMINER’S NOTE
	
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morris et al (US 20150370721) disclosing mapping large shared address spaces by creating a physical address map for each node in a computing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137